Citation Nr: 1042047	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing via video-conference before 
the undersigned Veterans Law Judge in November 2009.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.

The Board denied the Veteran's claim in a decision issued in 
December 2009, and the Veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), who granted a Joint Motion for Remand in an Order 
issued in June 2010.  The Board's December 2009 decision was 
thereby vacated, and the claim has been returned to the Board for 
further review in compliance with the mandates of the Joint 
Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not a reliable historian.

2.  The Veteran is not competent to diagnose hearing loss 
disability in service or attribute his current hearing loss to 
service.

3.  The Veteran had less than two years of military noise 
exposure during his Korean War service, and reportedly 45 years 
of post-service occupational noise exposure as a heavy equipment 
operator, as well as post-service recreational noise exposure 
from hunting and operating tractors, lawnmowers, weed-eaters, 
leaf blowers, and chainsaws.

4.  The report of medical examination conducted at the Veteran's 
service separation showed his ears were normal on clinical 
evaluation and that he scored 15/15 on whispered and spoken voice 
testing. 

5.  When examined by his employer in 1972, the Veteran did not 
have a hearing loss disability for VA purposes in his right ear, 
and a mild degree of hearing loss in his left ear.  

6.  The only medical opinion of record addressing the etiology of 
the Veteran's currently diagnosed bilateral hearing loss and its 
relationship to service finds it less likely than not that the 
current Veteran's bilateral hearing loss is attributable to 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in August 2006, which was sent prior 
to the issuance of the rating decision on appeal and which 
advised the Veteran of the criteria for establishing service 
connection.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  All treatment records adequately 
identified by the Veteran, including his private and VA treatment 
records, have been obtained and associated with the Veteran's 
claims file.  The Veteran's separation physical examination 
report is of record, and numerous attempts were made to obtain 
the Veteran's remaining service treatment records which were 
among those presumably lost in the fire at the National Military 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  
The Veteran was informed of the unavailability of his service 
medical records in letters dated in November and December 2006, 
and he was asked to provide any records in his possession.  The 
Veteran was also provided with VA audiometric examination, and he 
testified at a video-conference hearing before the undersigned 
Veterans Law Judge.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.



Service Connection

The Veteran contends that he currently has hearing loss as the 
result of his exposure to military noise from heavy artillery, 
mortar fire, grenade explosions, tanks, and heavy equipment while 
in service, and he reports that he first experienced hearing loss 
during service.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that, with the exception of the Veteran's 
separation physical examination report, the Veteran's service 
medical records have not been located and were among those 
presumably lost in a fire at the National Military Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Board 
has kept this unfortunate situation in mind while addressing the 
Veteran's claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The medical evidence of record reflects that the Veteran is 
currently diagnosed with bilateral hearing loss for VA purposes; 
thus, the relevant inquiry is whether the Veteran's currently 
diagnosed hearing loss is attributable to service.

At the Veteran's Board hearing, he testified that he did not 
receive a separation examination, but that if he did, there would 
have been hearing loss noted on that examination because his left 
ear had been draining frequently during service.  The Veteran 
also testified that he began his civilian employment as a heavy 
equipment operator the month after his discharge from service (in 
1954), and that he wore hearing protection during his civilian 
career.

The Veteran's separation physical examination report, which is of 
record, reflects a whispered voice testing score of 15 of 15 
bilaterally.  Additionally, the Veteran's ears and ear drums were 
clinically assessed as normal.  

The first post-service hearing assessment of record is private 
audiometric testing conducted in May 1972 by the Veteran's 
employer.  In May 1972 and in subsequent occupational 
audiological evaluations through 1975, the Veteran specifically 
denied ever having had running ears.  The evaluations also 
reflect notations that the Veteran had occupational noise 
exposure (presumably the reason for the routine audiological 
evaluations provided by the Veteran's employer), that the Veteran 
began his employment with this employer as a crane operator in 
1964, and that the Veteran had recreational noise exposure when 
hunting and operating tractors and chain saws.  

Additionally, the evaluations in 1972, 1973, and 1975 all include 
a checked box indicating "yes" under a column labeled ear 
protectors; however, there is no corresponding notation 
indicating whether checking the box "yes" meant either that the 
Veteran was merely issued hearing protection or whether he 
routinely used hearing protection.  The next audiological 
evaluation of record was conducted in 1984, and the only query 
regarding hearing protection reflected in this evaluation 
inquires whether the Veteran normally wore his hearing protection 
on the job, to which he responded occasionally.  (A box marked 
"yes" was checked, with a notation of "occ".)  Audiometric 
evaluations conducted in 1986 and 1987 similarly note the 
Veteran's reported occasional use of hearing protection, and 
evaluations conducted in 1988, 1989, and 1990 note the Veteran's 
report that he used his issued hearing protection as needed 
(noted as "PRN").

Subsequent post-service treatment records reflect that in April 
1993, the Veteran was treated for a left ear blockage and related 
disequilibrium, and subsequent otolaryngological treatment 
records reflect that the Veteran underwent an eustachian tube 
implantation, as well as nasal reconstruction with turbinoplasty 
to treat his deviated septum. 

The Veteran's more recent VA audiological treatment of record 
continues to reflect diagnoses of bilateral hearing loss and the 
Veteran's reports of having two years of military noise exposure 
and 45 years of post-service noise exposure during his employment 
in a construction setting.

Based on the Veteran's reports of military noise exposure during 
service and experiencing hearing loss during and since service, 
the Veteran was afforded a VA audiometric examination in November 
2006.  After conducting audiological testing, the examiner 
diagnosed the Veteran with bilateral sensorineural hearing loss 
for VA purposes.  However, the examiner opined that the Veteran's 
current bilateral hearing loss was less likely than not related 
to service.  In support of this opinion, the examiner stated that 
although there was no frequency-specific testing from service 
upon which to determine the Veteran's hearing acuity in service, 
the Veteran's 1972 audiometric testing results did not suggest 
that the Veteran had any hearing loss attributable to service at 
that time.  The examiner stated that the 1972 testing revealed no 
right ear hearing loss for VA purposes and only a mild degree of 
left ear hearing loss, and that at that time, the Veteran had 
been employed in an environment involving occupational noise 
exposure since at least 1964.  The examiner stated that given the 
available data (namely the lack of any audiometric test results 
until 1972), it is not possible to rule out some contributory 
effect of the Veteran's military noise exposure to the Veteran's 
hearing loss.  However, the examiner then concluded that the 
Veteran's mild degree of hearing loss in 1972 after approximately 
eight years in his civilian occupation did not support the 
Veteran's contention that his hearing loss at that time was 
attributable to military noise exposure 18 to 20 years prior.  
Therefore, the examiner stated that the Veteran's current hearing 
loss was less likely than not attributable to his military noise 
exposure in the 1950's.

The Board finds that the examiner's opinion contains an adequate 
rationale and is supported by the evidence of record.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(requiring supporting analysis for valid medical opinions).  As 
noted by the examiner, the first hearing loss of record is 
approximately 18 years after the Veteran's discharge from 
service, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (holding that the lack of treatment 
for a claimed condition for many years after service 
preponderates against a finding of service connection), and the 
Veteran has documented occupational noise exposure as a heavy 
machinery operator since at least 1964 (and he reports employment 
as a heavy machinery operator since his discharge from service).  
Moreover, the Veteran's occupational audiometric evaluations from 
1984 to 1990 reflect the Veteran's reports that he did not wear 
his issued hearing protection constantly, but only occasionally 
or as he deemed necessary.  Furthermore, in additional to his 45 
year history of occupational noise exposure in a construction 
setting, the Veteran has reported post-service recreational noise 
exposure when hunting and operating tractors and chain saws.   

To the extent the VA examiner's opinion could be deemed 
deficient, as argued by the Veteran's attorney, for its failure 
to specifically address the Veteran's contentions that his 
hearing loss began in service and that all of his post-service 
occupational noise exposure was mitigated by his use of hearing 
protection, the Board notes that the Veteran's private 
audiological evaluations reflect that he did not wear his hearing 
protection constantly during his post-service employment.  
Moreover, as discussed below, the evidence of record does not 
suggest that the Veteran is a credible historian, thereby 
undermining the probative value of his reports of experiencing 
hearing loss during service.  Accordingly, any failure by the 
examiner to address the lay evidence provided by the Veteran is 
deemed harmless, and given the record as a whole, the Board finds 
that the VA medical opinion is probative, as it is consistent 
with the evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion).  Moreover, the Veteran has not provided any medical 
opinion to rebut the examiner's conclusion.

The Board further specifically acknowledges its consideration of 
the lay evidence of record, pursuant to the Joint Motion's 
instructions.  In that regard, the Board acknowledges the 
Veteran's report that he began experiencing hearing loss during 
service, which he posits was the result of not only his in-
service noise exposure, but the otolaryngological problems he 
experienced during service, including the drainage of his left 
ear.  The Board also acknowledges the Veteran's contention that 
if he had been provided with a separation examination upon his 
discharge from service, the examination would have registered his 
hearing loss, as his left ear was draining during his military 
service.  While the Veteran is competent to report experiencing 
hearing loss and related ear impairments during service, see 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required), the evidence of 
record fails to corroborate the Veteran's recollection of his 
reported in-service experiences, now more than 60 years ago.  

Indeed, the evidence of record reflects that the Veteran was 
provided with a separation examination, despite his recollection 
to the contrary, and that while no audiometric testing was 
conducted during this examination, the Veteran's ears and ear 
drums were examined and clinically assessed as normal.  
Additionally, in his post-service audiometric examinations 
conducted in 1972, 1973, and 1975, the Veteran specifically 
denied ever having experienced running ears (although affirming 
having experienced other maladies).  Rather, the first evidence 
of record reflecting the Veteran's treatment for a ear drainage 
is in 1993.  Other evidence of record further reflects that the 
Veteran's recollection of his hearing loss history may be 
compromised, as the Veteran recently characterized his hearing 
impairment as "bad" when it was initially assessed after 
service in 1972; however, the 1972 evaluation reflects that the 
Veteran assessed his hearing as fair (not poor) at that time.  
Moreover, the Veteran's current report that he initially 
experienced hearing loss during service and that his service-
related hearing loss has persisted and increased in severity 
since his discharge from service in 1954 is somewhat undermined 
by his failure to seek service connection for his claimed 
service-related impairment until 2006, approximately 52 years 
after his discharge from service.  Accordingly, the Board finds 
that the Veteran's credibility as a reliable historian is 
questionable based on the inconsistencies noted above.  

Moreover, the Board notes that while the Veteran is competent to 
report experiencing his perceived hearing loss, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as rendering a diagnosis of bilateral hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
In that regard, the VA examiner who reviewed the Veteran's claims 
file, including his audiometric examination conducted in 1972, 
stated that the 1972 testing revealed no right ear hearing loss 
for VA purposes and only a mild degree of left ear hearing loss, 
a finding inconsistent with the Veteran's report of having a bad 
hearing impairment as early as 1972.  Moreover, as reported by 
the Veteran during his Board hearing, his hearing had not 
progressed to a level of severity requiring his use of hearing 
aids until approximately 2000, close to 50 years after his 
discharge from service and after his reported 45 years of post-
service civilian noise exposure.  Furthermore, as referenced 
above, the only qualified individual rendering an opinion 
regarding the etiology of the Veteran's currently diagnosed 
bilateral hearing loss is the VA examiner, who, after a thorough 
review of the record, opined that the Veteran's current bilateral 
hearing loss was less likely than not related to his military 
service.

The Board further acknowledges its consideration of the doctrine 
of reasonable doubt, also pursuant to the mandates of the Joint 
Motion, although the Board notes that the consideration of the 
doctrine is only applicable in situations in which the evidence 
of record for and against the claim is in relative equipoise.  
The doctrine of reasonable doubt states that when there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  The Board finds that the doctrine is not for application 
in this case, as it is clear that the evidence of record 
preponderates against the Veteran's claim.   While the Veteran 
contends that he began experiencing hearing loss during service 
and that his hearing loss persisted and was severe when his 
hearing was first assessed approximately 18 years after service, 
his reliability as a credible historian is undermined by the 
inconsistencies of record, discussed supra.  

Apart from the Veteran's contentions, the remaining evidence of 
record includes evidence of (1) the Veteran's 45-year post-
service career in a construction environment, which presumably 
included a significant amount of occupational noise exposure, as 
his employer deemed it prudent to provide routine audiological 
examinations and issued the Veteran hearing protection (which, 
during several audiometric evaluations, he reported wearing 
either occasionally or only as needed); (2) the Veteran's 
reported lengthy history of recreational noise exposure from 
hunting and operating lawn equipment and power tools; and (3) a 
medical opinion evaluating the audiometric data of record, 
including the numerous post-service audiometric evaluations of 
record, finding that the Veteran's current bilateral hearing loss 
is less likely than not related to service.  Thus, as the 
evidence of record clearly preponderates against the Veteran's 
claim, the Board concludes that the doctrine of reasonable doubt 
is inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Rather, 
the evidence indicates that the Veteran, an octogenarian with 
inconsistent recollections of his in-service experiences, who had 
two years of military noise exposure and a 45-year career 
operating heavy machinery in a construction zone, and who was 
provided with a VA medical opinion that found his current hearing 
loss was not attributable to service, does not have current 
bilateral hearing loss that is attributable to service.

Thus, as largely stated in the Board's prior vacated decision, 
given the questionable credibility of the Veteran's account of 
having experienced hearing loss during service; the Veteran's 
long history of civilian employment involving noise exposure, 
during which he reported occasional use of hearing protection; 
the Veteran's reported recreational noise exposure; the mild 
degree of hearing loss first diagnosed in 1972; and the medical 
opinion of record failing to link the Veteran's hearing loss to 
service; the Board finds that service connection for bilateral 
hearing loss is not warranted, and the Veteran's appeal is 
therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


